                Case 15-31645-lkg        Doc 119      Filed 04/04/19    Page 1 of 2



                       IN THE UNITED STATES BANKRUPTCY COURT
                        FOR THE SOUTHERN DISTRICT OF ILLINOIS

IN RE:                                                 )      CHAPTER 13
         Chad and Crystal Toeniskoetter,               )      BK. NO. 15-31645
         Debtors.                                      )

                MOTION FOR LEAVE TO RETAIN TAX REFUND PROCEEDS

         Debtors submits the following by and through their undersigned attorney of record:

1.       On October 19, 2015, Debtors filed a petition for relief under Chapter 13 of the

Bankruptcy Code.

2.       Debtors’ 2018 Federal & IL State tax returns indicated that he would receive refunds

totaling $4,208.00.

3.       Pursuant to the Order of Confirmation, the Trustee has demanded turnover of $763.00 of

Debtor’s tax refund proceeds.

4.       Debtors hereby request to retain the $763.00 the Trustee has asked them to turnover.

Debtors need these funds to pay off past due medical bills totaling $4,812.58. The debtors have

budgeted $3,600.00 annually to cover medical expenses, leaving a shortfall of $1,212.58.

Supporting documentation of this expense will be provided to the Chapter 13 Trustee as of the

date of the filing of this motion.

5.       Debtor has indicated that there are changes to the current Schedule J on file (schedule of

expenses).

         Wherefore, premises considered, Debtors pray for the entry of an Order granting leave to

retain 100% of their tax refund proceeds from tax year 2018, and for such other relief as is just.




                                                       Chad and Crystal Toeniskoetter, Debtors
                                                       By: /s/ Steven Stanton, Debtors Attorney

                                                  1
                 Case 15-31645-lkg          Doc 119       Filed 04/04/19      Page 2 of 2



                                                           P.O. Box 370
                                                           Maryville, IL 62062
                                                           618-931-3090

                                            Certificate of Service

        The undersigned certifies that on April 4, 2019, a copy of attached document was served
electronically to:

Russell Simon, Chapter 13 Trustee
United States Trustee

And served by mail, postage prepaid, to all parties listed in the creditor matrix that were not notified
electronically, and to the parties listed below.

                                                  By: /s/ Steven Stanton




                                                      2
